This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                  No. A-1-CA-36016

 5 TOBY VALLEJOS,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   Elizabeth A. Ashton, Assistant Attorney General
12   Albuquerque, NM

13 for Appellee

   Patrick J. Martinez & Associates
14 Patrick J. Martinez
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 ZAMORA, Chief Judge.
 1   {1}   Toby Vallejos (Defendant) was convicted of three counts criminal sexual

 2 contact (CSC) of a minor in the second degree (child under 13), contrary to NMSA

 3 1978, Section 30-9-13(B) (2003). On appeal, Defendant contends that the district

 4 court erred by: (1) allowing the State to amend the indictment after Defendant filed

 5 his notice of alibi defense; (2) quashing the subpoena issued for the victim

 6 advocate; (3) not admitting his notice of alibi and the motion to amend the grand

 7 jury indictment into evidence; (4) admitting the Victim’s safe house interview

 8 under Rule 11-801(D)(1)(b) NMRA; and, (5) denying Defendant’s motion for

 9 speedy trial. We affirm the district court.

10 BACKGROUND

11   {2}   Defendant was charged with four counts of CSC of a minor under thirteen

12 years of age. The victim identified in the indictment was Defendant’s niece

13 (Victim).

14   {3}   When Victim was eleven years old, she first told her cousin and then her

15 mother about Defendant’s sexual abuse. Victim’s mother testified that Victim told

16 her that Defendant “used to put his penis in [her] butt and hump [her].” Victim was

17 uncertain throughout the case about what age she was when the abuse occurred. A

18 pretrial interview with Victim revealed that the dates in the indictment were not

19 accurate. One year before trial, the district court granted the State’s motion to

20 amend the charging dates in the indictment.

                                                 2
 1   {4}   At trial, Victim testified that she and her brother would go over to

 2 Defendant’s apartment at the Arbors Apartment where Defendant would babysit

 3 them. In the living room of Defendant’s apartment, Defendant “would lay [her]

 4 down on the side of the couch and pull down [her] pants, and . . . put his private

 5 parts in [her] behind area.” This occurred three times. Victim testified that these

 6 three incidents took place within the same month. Defendant lived in two different

 7 apartments at the Arbors Apartment throughout the years, and Victim testified that

 8 the incidents took place in the first apartment. Victim also testified that Defendant

 9 worked maintenance for the apartment complex. The Arbors Apartments’

10 maintenance supervisor testified that Defendant lived in the apartment complex

11 from June 2006 to June 2009 and worked maintenance from November 2006 to

12 June 2009.

13   {5}   The jury returned a verdict finding Defendant guilty of three counts of CSC

14 of a minor. This appeal followed.

15   {6}   Because this is a memorandum opinion and the parties are familiar with the

16 facts and procedural history of the case, we reserve further discussion of the

17 pertinent facts for our analysis.

18 DISCUSSION

19 I.      The District Court Did Not Err by Granting the State’s Motion to
20         Amend the Grand Jury Indictment.



                                             3
 1   {7}   Defendant contends that the district court erred in granting the State’s

 2 motion to amend the charging dates in the original indictment (Original

 3 Indictment). We set out the relevant facts and procedural history of the

 4 amendment.

 5   {8}   When Victim first told her mother about the sexual abuse Victim said she

 6 was “like, [four]” at the time of the abuse. On September 13, 2011, Victim took

 7 part in a safe house interview. In this interview, Victim said she thought she was

 8 five or six and in about first or second grade the first time Defendant abused her.

 9   {9}   Defendant was indicted on July 17, 2013. The original charging dates in the

10 Original Indictment for the four charges of CSC of a minor were all on or between

11 October 29, 2003 and October 29, 2005. On January 29, 2014, Defendant filed a

12 notice of alibi defense (Notice of Alibi), stating that, Defendant “did not reside [or]

13 work at the Arbors Apartments between [October 29, 2004,] and [October 29,

14 2005]. On May 30, 2014, Victim attended a pretrial interview with defense counsel

15 and the State, in which she stated she was seven or eight when Defendant sexually

16 abused her. Further investigation by the State revealed that Defendant worked and

17 lived at the Arbors Apartments starting in the summer of 2006. As a result of

18 Victim’s pretrial interview and its additional investigation, the State moved to

19 amend the charging period in the indictment to “on or between the 1st day of May,




                                              4
 1 2006, and the 31st day of December, 2007” for all counts (the Motion to Amend)

 2 on November 19, 2014.

 3   {10}   The district court granted the State’s motion to amend the grand jury

 4 indictment, stating that the State did not seek to add additional charges or

 5 additional victims, but rather to more accurately reflect the time period within

 6 which Victim claimed the abuse occurred. In its order, the district court specified,

 7 “[t]he alleged location where the alleged abuse occurred remains the same; the

 8 alleged perpetrator remains the same; the manner in which the alleged abuse

 9 occurred remains the same; and the alleged victim remains the same.” The order

10 also provided “[i]f . . . Defendant needs additional time to investigate or address

11 the modified charging dates, the appropriate remedy will be for [the district] court

12 to allow additional time to conduct such an investigation.” The trial date was then

13 set for twelve months later.

14   {11}   On appeal, Defendant contends that the amendment to the indictment

15 removed Defendant’s ability to prepare an alibi defense at trial and thus

16 substantially prejudiced Defendant. Because of this, Defendant argues that the

17 district court erred by allowing the amendment to the indictment.

18   {12}   The Rules of Criminal Procedure provide that:

19          No variance between those allegations of a complaint, indictment,
20          information, or any supplemental pleading which state the particulars
21          of the offense, whether amended or not, and the evidence offered in
22          support thereof shall be grounds for the acquittal of the defendant
                                             5
 1          unless such variance prejudices substantial rights of the defendant.
 2          The court may at any time allow the indictment or information to be
 3          amended in respect to any variance to conform to the evidence. If the
 4          court finds that the defendant has been prejudiced by an amendment,
 5          the court may postpone the trial or grant other relief as may be proper
 6          under the circumstances.

 7 Rule 5-204(C) NMRA. “We review a district court’s interpretation and application

 8 of Rule 5-204 . . . de novo.” State v. Stevens, 2014-NMSC-011, ¶ 49, 323 P.3d 901

 9 (internal quotation marks and citation omitted).

10   {13}   “The grand jury indictment is to inform the defendants of the nature of the

11 charge so that surprise is avoided.” Sanchez v. State, 1982-NMSC-012, ¶ 15, 97

12 N.M. 445, 640 P.2d 1325. “A criminal indictment or information need not contain

13 exacting detail as long as the defendant is given sufficient notice of the charges.”

14 State v. Stevens, 2014-NMSC-011, ¶ 50, 323 P.3d 901; State v. Cawley, 1990-

15 NMSC-088, ¶ 13, 110 N.M. 705, 799 P.2d 574 (recognizing the right of an accused

16 to be apprised of the charge against him and also recognizing that not all charging

17 documents need to establish the time or date of the offense); State v. Baldonado,

18 1998-NMCA-040, ¶¶ 18, 20, 124 N.M. 745, 955 P.2d 214 (recognizing the need to

19 reconcile a defendant’s “due process right to reasonable notice of the charges” and

20 the difficulty faced by the state in prosecuting criminal sexual charges committed

21 against children who cannot comprehend and recall dates and other specifics as

22 well as adults but that “[t]he predictable limitations of young witnesses should not

23 be turned into a reason to prevent prosecution of their abusers”); accord Rule 5-
                                              6
 1 205(A)(1) NMRA (“It shall be unnecessary for a complaint, indictment or an

 2 information to contain the [time of the commission of the offense] unless such

 3 allegations are necessary to give the defendant notice of the crime charged”). “A

 4 variance is not fatal unless the accused cannot reasonably anticipate from the

 5 indictment what the nature of the proof against him will be.” State v. Marquez,

 6 1998-NMCA-010, ¶ 20, 124 N.M. 409, 951 P.2d 1070. A defendant’s mere

 7 assertion of prejudice from an amendment to the indictment is insufficient to

 8 warrant reversal. Id.

 9   {14}   Defendant’s assertion that the district court erred in permitting the State to

10 amend the indictment is not supported by our relevant case law. For instance, in

11 Marquez, this Court addressed the district court’s grant of a mid-trial motion to

12 amend the indictment. The victim testified that she was nine years old at the date

13 of the incident. Id. ¶ 18. It was discovered during trial that the charging dates in the

14 indictment were one year off. Id. The district court allowed an amendment to the

15 indictment to conform to the evidence during trial but allowed the defendant the

16 opportunity to request a continuance. Id. ¶ 19. This Court affirmed the district

17 court, reasoning that the defendant had been aware of the nature of the charges

18 against him, knew the identity of the alleged victim, and was aware of the mistake

19 in the date from the beginning of the trial. Id. ¶ 21.




                                               7
 1   {15}   Our Supreme Court addressed a similar issue in Stevens. In Stevens, after the

 2 defense rested, the state moved to amend the charging dates in the indictment,

 3 based on the victim’s trial testimony. 2014-NMSC-011, ¶ 9. Over the defendant’s

 4 objection, the district court allowed the amendment. Id. The defendant argued on

 5 appeal that she was unfairly prejudiced by the amendment because she had relied

 6 on an alibi defense. Id. ¶ 53. Our Supreme Court rejected this argument, reasoning

 7 in part that the defendant was on notice that the victim could not say precisely

 8 when the events occurred because the indictment stated that it occurred “on or

 9 about November 12, 2007[,]” and therefore never alleged precise dates. Id. ¶ 54

10 (internal quotation marks omitted). The court also reasoned that the defendant was

11 on notice of the general time frame of the crimes: the crimes “were alleged to have

12 occurred sometime in the fall of 2007 when [the d]efendant was going through a

13 divorce” and living in the Aztec area. Id. ¶ 55. The court held that “[the d]efendant

14 was not prejudiced by the amended date description.” Id. ¶ 57.

15   {16}   We see no reason to depart from the reasoning in Marquez and Stevens.

16 Here, Defendant was on notice of the nature of the charges in sufficient detail to

17 prepare his defense. He knew the identity of Victim, where the alleged abuse

18 occurred, and the details of the alleged abuse. He knew that the alleged crimes

19 occurred at the Arbors Apartment when he lived there and while he babysat

20 Victim. Like Stevens, the Original Indictment never alleged precise dates because

                                              8
 1 it stated “on or between” the various date ranges. Additionally, Defendant knew

 2 Victim could not precisely say when the abuse occurred and learned about the

 3 revised time frame at Victim’s pretrial interview, over one year before trial.

 4   {17}   Furthermore, as contemplated by Rule 5-204(C), the district court allowed

 5 Defendant more time to prepare for trial after it approved the amendment, thereby

 6 alleviating any prejudice resulting from the amendment. Accordingly, we hold that

 7 the district court did not err in permitting the State to amend the Original

 8 Indictment.

 9 II.      The District Court Properly Quashed the Victim Advocate’s Subpoena

10   {18}   Defendant argues that the State should have provided any recorded notes of

11 the conversation between the prosecutor, the victim advocate, and Victim that took

12 place prior to Victim’s pretrial interview, and that Defendant should have been

13 permitted to take the prosecutor’s and the victim advocate’s statements concerning

14 the conversation.

15   {19}   The pretrial interview of Victim occurred on May 30, 2014, with defense

16 counsel, the prosecutor, the victim advocate, and Victim present. In the interview,

17 defense counsel asked Victim to tell them what Defendant did and Victim

18 responded, “[w]hen I was around the age of seven or eight, around there, right?”

19 The victim advocate replied, “Whatever you think it is.” When asked why Victim

20 looked to the victim advocate when she said her age at the time of the abuse,

                                             9
 1 Victim said because they talked about it together before the interview. Defense

 2 counsel asked what Victim did with the victim advocate and the prosecutor before

 3 the interview. Victim said that they were writing down what age she was in each

 4 grade to determine what age she would have been in second and third grade.

 5   {20}   Following the interview, Defendant issued and served subpoenas and notices

 6 of statements seeking to interview the victim advocate and the prosecutor and to

 7 compel the production of “any and all statements, including recording and/or notes,

 8 not previously disclosed, but made by [Victim] in connection with this case.”

 9 Defendant claimed there was a “basically off-the-record conversation that

10 apparently resulted in a wholesale change of testimony by the alleged victim[,]”

11 that “should have happened in the recorded interview” rather than in private. The

12 district court disagreed and quashed Defendant’s subpoenas “except as to any

13 documented notes that [the victim advocate] prepared.” It is undisputed that there

14 were no notes taken by the prosecutor or the victim advocate documenting the

15 conversation in question.

16   {21}   Now, Defendant maintains on appeal that it was error for the district court to

17 deny his request to interview the prosecutor and the victim advocate about the

18 relevant conversation with Victim; however, Defendant’s argument focuses solely

19 on the subpoena issued for the victim advocate. Thus, we need only address the

20 argument as it pertains to the victim advocate. Headley v. Morgan Mgmt. Corp.,

                                              10
 1 2005-NMCA-045, 14, 137 N.M. 339, 110 P.3d 1076 (declining to entertain a

 2 cursory and inadequately undeveloped argument).

 3   {22}   “A [district court’s] denial of a defendant’s discovery requests will be

 4 reviewed according to an abuse of discretion standard.” State v. Bobbin, 1985-

 5 NMCA-089, ¶ 7, 103 N.M. 375, 707 P.2d 1185. Under New Mexico’s criminal

 6 procedure rules, parties have an affirmative responsibility to disclose information

 7 without request, including witnesses to testify at trial and their statements. See

 8 Rule 5-501(A)(5) NMRA (explaining that the state must disclose “any statement

 9 made by the witness”), Rule 5-502(A)(3) NMRA (explaining that the defense must

10 disclose the same). A “statement” is defined as “any written, stenographic,

11 mechanical, electrical or other recording, or a transcription thereof, which is a

12 substantially verbatim recital of an oral declaration and which is recorded

13 contemporaneously with the making of the oral declaration.” Rule 5-501(G).

14 However, there are limits to this disclosure requirement. Our Supreme Court has

15 held that “opinion work product enjoys nearly absolute immunity[,]” akin to civil

16 discovery rules. State of New Mexico ex rel. Brandenburg v. Blackmer, 2005-

17 NMSC-008, ¶ 12, 137 N.M. 258, 110 P.3d 66 (internal quotation marks and

18 citation omitted).

19   {23}   In Blackmer, the defendant requested disclosure of the victim advocate’s

20 notes from the interview between the victim and the victim advocate. Id. ¶ 5. The

                                           11
 1 New Mexico Supreme Court was faced with the issue of whether the work product

 2 doctrine applied in criminal cases and whether the victim advocates constituted a

 3 part of the prosecution team to therefore be protected by the rules of work product.

 4 See id. ¶ 2. The Court held that the work product doctrine applies in criminal

 5 actions. Id. ¶ 18. The Court also held that, because the victim advocates perform

 6 many tasks similar to those of members of the prosecution team, and because the

 7 victim advocates are employed by and work with the district attorney, the victim

 8 advocates are part of the prosecution team. Id. ¶ 22. Therefore, the relevant rules of

 9 attorney-client confidentiality and State disclosure apply to the victim advocates.

10 Id.

11   {24}   In short, Blackmer extended the attorney-client confidentiality protections

12 afforded to prosecutors to the victim advocates. Id. Defendant does not challenge

13 this. Instead, Defendant argues that the unrecorded and undocumented statements

14 made from Victim were “material evidence that should have been recorded or

15 documented.” We are not persuaded. Defendant has cited to no relevant authority

16 for this proposition. And, as indicated in Blackmer, undocumented statements,

17 such as those at issue here, do not fall within Rule 5-501’s disclosure requirements.

18 See Rule 5-501(G) (defining “statement” as a writing or other recording);

19 Blackmer, 2005-NMSC-008, ¶ 24 (noting that “an undocumented statement is not

20 within the definition” of Rule 5-501(G)). Accordingly, we hold that the district

                                             12
 1 court did not abuse its discretion in quashing Defendant’s subpoenas issued to the

 2 prosecutor and the victim advocate.

 3 III.     The District Court Did Not Abuse Its Discretion by Denying the
 4          Admission of Defendant’s Notice of Alibi and the State’s Motion to
 5          Amend into Evidence

 6   {25}   At trial, Defendant sought to introduce the Notice of Alibi and the Motion to

 7 Amend in an effort to demonstrate that the State amended the charging dates to

 8 overcome Defendant’s alibi defense and to challenge Victim’s credibility.

 9 Specifically, Defendant moved to admit the following portion of the State’s

10 Motion to Amend as an opposing party’s statement, pursuant to Rule 11-

11 801(D)(2)(a), (b):

12          The original indictment charged [Defendant] with crimes occurring
13          between October 29, 2003[,] when [Victim] was four years old and
14          October 29, 2005[,] when she was six years old. [Victim] said the
15          abuse occurred in the Arbors Apartments. On January 29, 2014,
16          [Defendant’s] attorneys filed a notice of alibi stating that [Defendant]
17          did not live at the Arbors Apartments during the charging period but
18          moved there in 2006.

19          In order to further investigate the alibi defense, the prosecutor spoke
20          to the witness [Victim] regarding when and where the abuse
21          happened. [Victim] was not exactly sure how old she was when the
22          abuse took place but she recalls that she was no older than 8 years old
23          and was maybe in the second or third grade. [Victim] stated her
24          cousin . . ., [Defendant’s] granddaughter, was in either kindergarten or
25          first grade at Bel Air elementary school when the abuse took place.
26          During her pretrial interview, [Victim] reiterated the statements made
27          to the prosecutor and also stated she was sure the abuse took place in
28          [Defendant’s] first apartment at the Arbors. Thereafter, the State
29          changed the indictment to charge [Defendant] with crimes occurring
30          between May 1, 2006 and December 31, 2007.
                                              13
 1 Defendant first argued that the Motion to Amend should be admitted as a statement

 2 by a party opponent under Rule 11-801(D)(2)(a), (b). Defendant also asserted that

 3 the part of the statement discussing the Notice of Alibi and change in the charging

 4 period was admissible by judicial notice under Rule 11-201 NMRA. The district

 5 court rejected the argument that it was a statement by a party opponent. The district

 6 court took judicial notice of the dates of the Original Indictment and the amended

 7 indictment, as well as the change in the charging dates, but did not take judicial

 8 notice of the Notice of Alibi, believing it to be confusing to the jury. Before the

 9 jury left for deliberations, the district court stated:

10          Before we send you in, folks, the [c]ourt recognizes that there was an
11          indictment filed in this case, July 18th of 2013, with date ranges for
12          October 29th of 2003, to October 29th of 2005. That indictment was
13          amended on February 19th of 2015 to reflect a different date range.
14          The date ranges were then May 1st, 2006, to December 31st of 2007.
15          You may or may not accept this notice of fact as conclusive in terms
16          of your deliberation.

17   {26}   Now on appeal, Defendant maintains that the district court erred by not

18 admitting the Motion to Amend as a statement of a party opponent and the Notice

19 of Alibi as a judicially noticed fact. 1 We review a district court’s admission of



            1
             Defendant also argues the district court erred in failing to instruct the jury
     about the judicially noticed facts. As a preliminary matter, we need not reach this
     jury instruction argument. Besides his contention, Defendant has not developed his
     argument, cited to any legal authority, or directed us to any evidence in the record
     to support his contention, and we therefore decline to address the matter further.
                                              14
 1 evidence for an abuse of discretion. State v. Jaramillo, 2012-NMCA-029, ¶ 17, 272

 2 P.3d 682. A court abuses its discretion when it makes an evidentiary ruling that “is

 3 clearly against the logic and effect of the facts and circumstances of the case” and

 4 “clearly untenable or not justified by reason.” State v. Samora, 2016-NMSC-031, ¶

 5 37, 387 P.3d 230 (internal quotation marks and citation omitted).

 6 A.       The District Court Did Not Err in Determining the State’s Motion to
 7          Amend is Not a Statement of a Party Opponent

 8   {27}   Rule 11-801(D)(2)(a) excludes admissions by a party opponent from the

 9 hearsay rule provided that “[t]he statement is offered against an opposing party and

10 . . . was made by the party in an individual or representative capacity[.]” Rule 11-

11 801(D)(2)(b) likewise exempts statements offered against an opposing party in

12 which “the party [has] manifested that it adopted or believed [it] to be true.

13   {28}   Defendant argues that since the State is a party opponent, the language in the

14 State’s Motion to Amend regarding the original indictment dates, the alibi defense,

15 and amended charging dates should have been admitted. The State responds that

16 while the State is a party opponent, Victim is not, and the statements were made by

17 Victim. Because Victim was not a party opponent, nor was she acting as an agent

18 of the State, the State argues, the out-of-court statements in the Motion to Amend

19 should not be admissible pursuant to Rule 11-801(D)(2)(a), (b).


     See Headley, 2005-NMCA-045, ¶ 15 (declining to entertain a cursory and
     inadequately undeveloped argument).
                                         15
 1   {29}   We agree with the State. The State’s Motion to Amend, containing Victim’s

 2 statements, does not fall within the hearsay exemption in Rule 11-801(D)(2)

 3 because Victim is not a party opponent. See State v. Leyba, 2012-NMSC-037, ¶ 22,

 4 289 P.3d 1215 (holding that the victim’s diary did not fall into the Rule 11-801(D)

 5 party opponent exemption to hearsay because the victim was not a party opponent).

 6 Accordingly, we conclude that the district court did not abuse its discretion by

 7 denying Defendant’s request to admit the State’s Motion to Amend as a statement

 8 of a party opponent.

 9 B.       The District Court Did Not Err by Refusing to Take Judicial Notice of
10          Defendant’s Notice of Alibi

11   {30}   “A court may take judicial notice of adjudicative facts that are not subject to

12 reasonable dispute. Such facts must be matters of common and general knowledge

13 which are well established and authoritatively settled.” State v. Erikson K., 2002-

14 NMCA-058, ¶ 24, 132 N.M. 258, 46 P.3d 1258 (alteration, omissions, internal

15 quotation marks, and citation omitted)); accord Rule 11-201(A). Adjudicative facts

16 are facts “not subject to reasonable dispute[,]” including facts that are capable of

17 being “accurately and readily determined from sources whose accuracy cannot

18 reasonably be questioned[.]” Rule 11-201(B)(2).

19   {31}   Defendant argued at trial that the Notice of Alibi was intended to inform the

20 jury that Defendant gave notice to the State that Defendant did not reside at the

21 Arbors Apartments during the dates contained in the Original Indictment.
                                              16
 1 Defendant thus sought judicial notice not just of the fact that he filed a Notice of

 2 Alibi but also of the dates of his alibi. As the State argued at trial, Defendant had

 3 the burden of proving his alibi, and he could have provided witnesses and

 4 testimony about where he lived prior to the charging time at the Arbors

 5 Apartments. Defendant cites to no rule or other legal authority to support his

 6 proposition that judicial notice can be used as a vehicle to substitute pretrial

 7 pleadings for the production of an alibi defense. The theory of judicial notice is a

 8 way for a court to accept facts “not subject to reasonable dispute” that “can be

 9 accurately and readily determined from sources whose accuracy cannot reasonably

10 be questioned[.]” Rule11-201(B)(2). Defendant’s Notice of Alibi does not meet the

11 requirements. Cf. City of Aztec v. Gurule, 2010-NMSC-006, ¶ 9, 147 N.M. 693,

12 228 P.3d 477 (taking judicial notice of a municipal ordinance); State v. Yanez,

13 1976-NMCA-073, ¶ 9, 89 N.M. 397, 553 P.2d 252 (taking judicial notice of the

14 fact that morphine is an opium derivative). We therefore affirm the district court’s

15 denial of admission of the Notice of Alibi as a judicially noticed fact.

16 IV.      The District Court Did Not Abuse Its Discretion by Admitting Victim’s
17          Safe House Interview as a Prior Consistent Statement

18   {32}   One of Defendant’s theories at trial was that Victim changed her story about

19 her age at the time of the abuse to defeat Defendant’s alibi. Based on Defendant’s

20 suggestion that improper influence caused Victim to fabricate her age during the

21 incidents as a result of the alibi notice, the State sought to admit the safe house
                                             17
 1 interview as a prior consistent statement at trial. Over Defendant’s objection, the

 2 district court admitted the tape as a prior consistent statement.

 3   {33}   We review evidentiary decisions by the district court for abuse of discretion.

 4 State v. Sarracino, 1998-NMSC-022, ¶ 20, 125 N.M. 511, 964 P.2d 72. Under

 5 Rule 11-801(D)(1)(b), a prior consistent statement is not considered hearsay and is

 6 admissible to “rebut an express or implied charge that the declarant recently

 7 fabricated it or acted from a recent improper influence or motive in so testifying.”

 8 The prior consistent statement must have been made before the alleged motive to

 9 fabricate occurred and must be consistent with the statement made in court. State v.

10 Casaus, 1996-NMCA-031, ¶ 18, 121 N.M. 481, 913 P.2d 669. To determine

11 whether the testimony at trial is consistent with the prior statement, “the primary

12 inquiry is whether the [prior statement] and trial testimony were substantially

13 similar as to all material facts presented.” State v. Salazar, 1997-NMSC-044, ¶ 67,

14 123 N.M. 778, 945 P.2d 996. “Our Supreme Court has decided that prior

15 statements which vary slightly from testimony at trial are admissible as non-

16 hearsay under Rule 11-801(D)(1)(b).” State v. Nichols, 2006-NMCA-017, 20, 139

17 N.M. 72, 128 P.3d 500.

18   {34}   On appeal, Defendant argues only that the interview contained inconsistent

19 statements concerning the age of Victim at the time of the incidents, and, as such,

20 the interview was not consistent with her testimony and should have been

                                              18
 1 excluded. Victim’s safe house interview was substantially similar to her trial

 2 testimony. In the safe house interview, Victim said she was in first or second

 3 grade; at trial, Victim said she was in second or third grade. In the interview,

 4 Victim said the abuse occurred at Defendant’s first apartment at Arbors

 5 Apartments in the living room on the couch. At trial, Victim testified to the same

 6 location of the abuse. She also remained consistent with who was there, who her

 7 abuser was, and the details of the abuse. While there are some inconsistencies

 8 between the interview and trial testimony with respect to Victim’s age, Victim

 9 maintained that she was not certain of her age at the time of the abuse, but

10 nevertheless was fairly consistent about her grade. Under the circumstances, we

11 think the prior interview is similar enough to Victim’s trial testimony “to pass

12 abuse of discretion muster and thus to be admissible under Rule 11-801(D)(1)(b).”

13 Nichols, 2006-NMCA-017, ¶ 25; see id. (holding that district court did not abuse

14 its discretion in admitting prior statement where there were inconsistencies

15 between the statements and trial testimony regarding the type of abuse because

16 court viewed the statements broadly given the defendant’s charge of fabrication).

17 V.       Defendant’s Constitutional Right to a Speedy Trial Was Not Violated

18   {35}   Defendant asserts that the district court erroneously denied Defendant’s

19 motion to dismiss for violation of his right to a speedy trial. The Sixth Amendment

20 of the United States Constitution, as applied to the states by the Fourteenth

                                           19
 1 Amendment, provides that “[i]n all criminal prosecutions, the accused shall enjoy

 2 the right to a speedy and public trial[.]” State v. Garza, 2009-NMSC-038, ¶ 10, 146

 3 N.M. 499, 212 P.3d 387 (internal quotation marks and citation omitted). The New

 4 Mexico Constitution offers similar protection and provides that “[i]n all criminal

 5 prosecutions, the accused shall have the right to . . . a speedy public trial.” N.M.

 6 Const. art. II, § 14. While we recognize the “societal interest in bringing an

 7 accused to trial[,]” we are tasked with looking closely at each claimed speedy trial

 8 violation. Garza, 2009-NMSC-038, ¶¶ 12-13. “The heart of the right to a speedy

 9 trial is preventing prejudice to the accused.” Id. ¶ 12. Thus, there must be more

10 than simply a delay in bringing the case to trial. State v. Ochoa, 2017-NMSC-031,

11 ¶ 4, 406 P.3d 505.

12   {36}   The speedy trial analysis is fluid and “specifically rejects inflexible, bright-

13 line approaches.” Garza, 2009-NMSC-038, ¶ 13. Instead, when reviewing a speedy

14 trial claim, we weigh and balance four factors from Barker v. Wingo, 407 U.S. 514

15 (1972): “(1) the length of delay, (2) the reasons for the delay, (3) the defendant’s

16 assertion of his right, and (4) the actual prejudice to the defendant that, on balance,

17 determines whether a defendant’s right to a speedy trial has been violated.” Garza,

18 2009-NMSC-038, ¶ 13 (internal quotation marks and citation omitted). This Court

19 defers to the district court’s factual findings, but independently reviews the

20 weighing and balancing of the Barker factors de novo to determine whether a

                                               20
 1 defendant’s constitutional right to a speedy trial was violated. State v. Spearman,

 2 2012-NMSC-023, ¶ 19, 283 P.3d 272.

 3 A.       Length of Delay

 4   {37}   “The length of the delay is a two-fold inquiry. Initially, we determine

 5 whether the delay is presumptively prejudicial. If it is presumptively prejudicial,

 6 we balance the length of the delay against the remaining three factors to assess

 7 whether the constitution has been violated.” State v. Laney, 2003-NMCA-144, ¶

 8 11, 134 N.M. 648, 81 P.3d 591; see Ochoa, 2017-NMSC-031, ¶ 12 (describing the

 9 length of delay as both the threshold question in the speedy trial analysis and one

10 factor to be weighed with the other three Barker factors). Whether the length of

11 delay is presumptively prejudicial depends on the complexity of the case. See

12 Spearman, 2012-NMSC-023, ¶ 21. A one-year delay is presumptively prejudicial

13 in simple cases, fifteen months in an intermediate case, and eighteen months in a

14 complex case. Id.

15   {38}   The district court determined, and we agree, that this case is one of

16 intermediate complexity based on the number and type of charges in this case, the

17 number of witnesses including several civilian and child witnesses, and the

18 challenges posed by Defendant’s alibi defense. Defendant argues that the case is

19 “not one of complexity,” but fails to develop this argument, provide supporting

20 legal authority, or provide any evidence in the record to support his assertion. We

                                           21
 1 therefore reject this argument and defer to the district court’s determination that

 2 this case is one of intermediate complexity. See State v. Vigil-Giron, 2014-NMCA-

 3 069, ¶ 60, 327 P.3d 1129 (“[A]ppellate courts will not consider an issue if no

 4 authority is cited in support of the issue and that, given no cited authority, we

 5 assume no such authority exists.”); State v. Fuentes, 2010-NMCA-027, ¶ 29, 147

 6 N.M. 761, 228 P.3d 1181 (noting that we will “not review unclear or undeveloped

 7 arguments [that] require us to guess at what a part[y’s] arguments might be”).

 8   {39}   Defendant’s right to a speedy trial attached when he was indicted on July 17,

 9 2013. See State v. Moreno, 2010-NMCA-044, ¶ 10, 148 N.M. 253, 233 P.3d 782

10 (noting that speedy trial right attaches at indictment). The trial docket call was not

11 until February 29, 2016, or approximately thirty-one months later. This exceeds the

12 fifteen-month threshold articulated in Garza by an additional sixteen months.

13 Thus, this presumptively prejudicial delay triggers further inquiry into the Barker

14 factors. See Garza, 2009-NMSC-038, ¶ 21.

15   {40}   Not only is the length of delay the triggering mechanism for further inquiry

16 into the Barker factors, it is also an independent factor to consider in determining

17 whether a speedy trial violation has occurred. See Ochoa, 2017-NMSC-031, ¶ 12

18 (describing the “length of delay, [as] both the threshold question in the speedy trial

19 analysis and [one] factor to be weighed with the other three Barker factors”);

20 Garza, 2009-NMSC-038, ¶ 23 (directing courts to consider the length of delay as

                                              22
 1 one of the four factors in the Barker analysis). In weighing the length of the delay,

 2 “we consider the extent to which the delay stretches beyond the bare minimum

 3 needed to trigger judicial examination of the claim.” Spearman, 2012-NMSC-023,

 4 ¶ 23 (internal quotation marks and citation omitted). “[T]he greater the delay the

 5 more heavily it will potentially weigh against the [s]tate.” Garza, 2009-NMSC-

 6 038, ¶ 24. The sixteen-month delay beyond the triggering date weighs heavily

 7 against the State. See State v. Talamante, 2003-NMCA-135, ¶¶ 11, 21, 134 N.M.

 8 539, 80 P.3d 476 (finding delay of approximately thirty months weighed heavily

 9 against the state in an intermediate to complex case).

10 B.       Reasons for Delay

11   {41}   New Mexico courts have recognized three types of delay that are weighed

12 differently—deliberate, negligent or administrative, and neutral. See Ochoa, 2017-

13 NMSC-031, ¶ 18. Deliberate or intentional delay will weigh heavily against the

14 State, negligent or administrative delay will weigh against the State, but not

15 heavily, and non-negligent, valid delay will not count against either party. See

16 Garza, 2009-NMSC-038, ¶¶ 25-27.

17   {42}   The district court identified the following periods of delay: (1) from the date

18 of indictment, July 17, 2013, until the first pre-trial conference set for November 5,

19 2013; (2) from the date of the first pre-trial conference, November 5, 2013, to

20 August 12, 2014, the date of a second pre-trial conference; (3) from the date of the

                                              23
 1 second pre-trial conference, August 12, 2014, to the February 3, 2015 docket call;

 2 (4) from the February 3, 2015, docket call to the scheduling conference on March

 3 3, 2015; and (5) from the March 3, 2015, scheduling conference to trial on March

 4 14, 2016. Defendant does not address these time frames in his briefing and instead

 5 baldly asserts “that more time should have been weighed against the State.” Given

 6 the lack of any developed argument here, we see no reason to depart from the

 7 district court’s well-reasoned determinations as to each time period, which we

 8 discuss briefly below.

 9   {43}   The first three periods of delay, or approximately eighteen months, are

10 weighed neutrally, as they were either consented to by Defendant or were a period

11 of normal progression toward trial. See State v. Taylor, 2015-NMCA-012, ¶ 11,

12 343 P.3d 199 (weighing neutrally a period of delay when the case “was

13 progressing in a normal fashion”). However, the fourth period of delay, from the

14 cancelled February 3, 2015, docket call to the scheduling conference on March 3,

15 2015, was due to the implementation of a local rule and judge reassignment. This

16 period of approximately one month weighed slightly against the State. See Garza,

17 2009-NMSC-038, ¶ 26 (holding that delay caused by negligent or administrative

18 delay weighs slightly against the State).

19   {44}   The last period of delay is the approximately twelve-month period from the

20 March 3, 2015, scheduling conference to the March 14, 2016, jury trial date. The

                                               24
 1 delay in setting the matter for trial was due to the congested court docket, but such

 2 a delay was not extraordinary or protracted. See State v. Valencia, 2010-NMCA-

 3 005, ¶ 17, 147 N.M. 432, 224 P.3d 659 (“A more neutral reason such as negligence

 4 or administrative delay, including overcrowded dockets, is weighed ‘less heavily,’

 5 and the weight to be assigned depends on the length of the delay, such as whether

 6 it is extraordinary or protracted.”). In that twelve-month time frame, both parties

 7 continued to work the case towards trial. Taylor, 2015-NMCA-012, ¶ 11.

 8 Therefore, this twelve-month period of delay weighed against the State.

 9   {45}   Based on the foregoing, we hold that for the total thirty-one-month delay,

10 approximately eighteen months is weighed neutrally, as the Defendant either

11 consented to the delay or the case was progressing normally towards trial. See

12 Moreno, 2010-NMCA-044, ¶ 13 (concluding that “the case proceeded with

13 customary promptness and delay cannot be held against either party”). We also

14 hold that the thirteen months of the delay due to the rescheduling of the docket call

15 and the trial date weighed against the State as administrative delay. See Garza,

16 2009-NMSC-038, ¶¶ 26, 29 (stating that the administrative delays are weighed

17 against the state and the degree of weight is closely related to the length of the

18 delay).




                                            25
 1 C.       Assertion of the Right

 2   {46}   Under the third Barker factor, “we assess the timing of the defendant’s

 3 assertion and the manner in which the right was asserted.” Garza, 2009-NMSC-

 4 038, ¶ 32. “We accord weight to the frequency and force of the defendant’s

 5 objections to the delay and analyze the defendant’s actions with regard to the

 6 delay.” Spearman, 2012-NMSC-023, ¶ 31 (alterations, internal quotation marks,

 7 and citation omitted).

 8   {47}   Defendant made a pro forma assertion of his right to a speedy trial with the

 9 entry of appearance of his counsel on August 13, 2013. Defendant then consented

10 to the continuance of several pre-trial conferences and did not make another

11 speedy trial demand until September 1, 2015, over twenty-four months after he

12 was indicted. This demand was followed by his certificate of readiness and his

13 motion to dismiss on speedy trial grounds, both filed in November 2015.

14   {48}   Although Defendant sufficiently asserted his right to a speedy trial, his

15 assertions were not forceful or vigorous such that this factor would weigh heavily

16 in his favor. See State v. Tortolito, 1997-NMCA-128, ¶ 17, 124 N.M. 368, 950

17 P.2d 811 (holding that the third Barker factor did not weigh significantly in the

18 defendant’s favor when “[he] did not specifically invoke a ruling on his

19 constitutional right to a speedy trial until he moved to dismiss the case almost one

20 year after he was arrested”). Defendant’s first assertion was standard pro forma

                                             26
 1 assertions of his right. See State v. Urban, 2004-NMSC-007, ¶ 16, 135 N.M. 279,

 2 87 P.3d 1061 (“[P]ro forma motions are generally afforded relatively little weight

 3 in this analysis.”). His next two demands were over twenty-four months later and

 4 were made after he had consented to several continuances. Accordingly, this factor

 5 weighs only slightly in Defendant’s favor.

 6 D.       Prejudice

 7   {49}   Lastly, “[t]he heart of the right to a speedy trial is preventing prejudice to the

 8 accused.” Garza, 2009-NMSC-038, ¶ 12. Prejudice to the accused is analyzed in

 9 light of three interests: (1) preventing oppressive pretrial incarceration; (2)

10 minimizing the anxiety and concern of the accused; and (3) limiting the possibility

11 that the defense will be impaired. See id. ¶ 35. “[G]enerally a defendant must show

12 particularized prejudice of the kind against which the speedy trial right is intended

13 to protect.” Id. ¶ 39. We consider whether Defendant “offered some actual

14 evidence in the form of affidavits, testimony, or documentation in support of the

15 allegations” of prejudice in the form of pretrial incarceration, undue anxiety and

16 concern, or impairment to the defense, which was caused by the delay in bringing

17 the case to trial. See Spearman, 2012-NMSC-023, ¶ 39.

18   {50}   Defendant has not met his burden. At the hearing on his speedy trial motion,

19 Defendant argued that he suffered undue anxiety and concern from his conditions

20 of release. But Defendant failed to show that he suffered any undue anxiety or

                                                27
 1 concern beyond what anyone accused of a crime would suffer. See State v. Parrish,

 2 2011-NMCA-033, ¶ 33, 149 N.M. 506, 252 P.3d 730 (holding that the defendant’s

 3 alleged prejudice of undue anxiety due to travel restrictions, restrictions on owning

 4 a firearm, and concern for his job were “similar to the disruptions that any accused

 5 person might suffer and does not demonstrate particularized prejudice”). On

 6 appeal, Defendant advances only a vague argument that he suffered prejudice from

 7 the “deterioration of testimony” and the loss of his alibi defense due to the length

 8 of delay between the indictment, the date of the pretrial interview, and the

 9 amendment. Defendant’s generalized statements, without more, do not support a

10 particularized showing of prejudice. See Ochoa, 2017-NMSC-031, ¶ 53 (“[M]ere

11 allegations are insufficient to prove prejudice.”).

12 E.       Balancing Test

13   {51}   Barker instructs us to consider all four factors together along with other

14 relevant circumstances. Barker, 407 U.S. at 533. Although the length of delay

15 weighs heavily against the State, the reasons for the delay on balance do not weigh

16 strongly in Defendant’s favor. And the assertion of the right weighs only slightly in

17 Defendant’s favor. Finally, Defendant has not established particularized prejudice.

18 Considering these factors in totality, we conclude that the Barker factors support

19 the district court’s denial of Defendant’s motion to dismiss on speedy trial grounds.

20 CONCLUSION

                                             28
1   {52}   For the aforementioned reasons, Defendant’s convictions are affirmed.

2   {53}   IT IS SO ORDERED.


3                                         ___________________________________
4                                         M. MONICA ZAMORA, Chief Judge

5 WE CONCUR:


6 _____________________________
7 JENNIFER L. ATTREP, Judge


8 _____________________________
9 KRISTINA BOGARDUS, Judge




                                            29